DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed with the written response received on 12/30/2021 have been considered. As directed by the amendment, claims 1, 8, 9, 13 are amended, claim 12 is canceled. Accordingly, an action on the merits follows regarding claims 1-11, 13.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the second area comprising an inlay and optionally a suction part within the inlay”, it is unclear the second area comprises a suction part within the inlay or the second area does not comprise a suction part within the inlay?
Claims 2-11, 13 are rejected as being indefinite as claims 2-11, 13 are dependent on claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,5-6,8-9,11,13 are rejected under 35 U.S.C. 103 as being unpatentable over Votolato (US 20090241369)(hereinafter Votolato) in view of Helton (US 20050120587)(hereinafter Helton), further in view of Hogg (US 2424463)(hereinafter Hogg).
Regarding claim 1, Votolato teaches a shoe comprising: an upper (fig 6, a shoe comprising an upper) that configured to cover an instep from above; an outsole part having an outsole surface (fig 6, the shoe comprising the outsole part which is covered by the shoe cover), wherein the outsole part comprises: a first area comprising an anti-slip structure (fig 4, gripping cup 457) comprising: a plurality of cleats are arranged on the outsole surface (fig 6); 
and connections that provided on the outsole surface, each connection coupling neighboring cleats to each other (fig 6, shoe cover 600 having lattice structure, which comprises connections coupling neighboring cleats 655 to each other).
Votolato does not clearly show in fig 6, the cleats 655 are suction cups. However, in fig 4, para [0049], Votolato teaches the depression rim structure of gripping cup 457 forms a suction cup-like structure; as a person walks, rim 461 squeegees liquid away from cup 457 while cup 457 grips the contacting surface. It is obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the cleats in fig 6 comprising gripping cup 457 in fig 4 for the benefit of gripping the ground in watery condition. 
Votolato does not clearly teach the cup having a cavity therein which is getting wider from a bottom of the cup to a top of the cup. However, in the same field of endeavor, Hogg teaches suction cups 19,20 having a cavity therein which is getting wider from a bottom of the cup to a top of the cup, the cup shaped concave down (fig 3) and configured to make, along a rim of the cup , with the ground surface to provide by being compressed suction force (column 1, lines 50-55). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the gripping cup of Votolato with the shape of the suction cups of Hogg for the benefit of resisting sliding, developing a sectional pull upon any wetted or slippery surface in all direction (Hogg, column 1, lines 50-55). 
	Votolato also teaches in fig 4, a second area of the raised surface 455 different from the first area of the raised surface 455, the second area comprises inlay (protrusions 463), the protrusions 463 are part of the shoe cover which is provided on the outsole part of the shoe, wherein the inlay shapes as a flat panel (as shown in fig 4, the protrusion 463 comprises flat end surfaces), and the level of the inlay bottom (463) corresponds to the level of the lower end of the suction part (fig 4). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the cleat structures of fig 6 comprising the protrusions 463 as taught in fig 4 for the benefit of providing different textures for the raised surface and providing different slip resistance in different areas of the shoe cover.
	Votolato does not teach an aqua shoe having an insole part that connects the lower part of the upper. However, in the same field of endeavor, Helton teaches an inner sole located on the inside of a shoe, between the wearer’s foot and the outsole and the edges of the innersole 20 are stitched to the upper 12 (para [0027]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the shoe of Votolato with the innersole structure of Helton for the benefit of providing more comfort in use.
	Regarding claim 5, Votolato teaches the anti-slip structure is provided with openings that vertically penetrate between the connections (fig 6, para [0051], depressions 653 are holes and between connections in lattice structure).
	Regarding claim 6, Votolato teaches the anti-slip structure includes hexagonal outsole units, for which six connections that lie at an equal interval with a suction part as the center connect six suction parts to constitute an outsole unit (annotated fig 6).

    PNG
    media_image1.png
    389
    646
    media_image1.png
    Greyscale

	Regarding claim 8, Votolato does not teach the inlay lies forward-backward across the outsole carrying a pre-determined number of tributaries, around and among which the suction parts are distributed. However, Hogg teaches the inlay (15,16,17) lies forward-backward across the outsole carrying a predetermined number of tributaries (ribs 16a, 17a), around and among which the suction parts (14,19,20) are distributed. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the outer cover of Votolato with the arrangement of ribs and suction parts of Hogg for the benefit of proving protection against skidding in all direction. 
	Regarding claim 9, Votolato teaches the outsole part is provided with a side wall that forms edging around the plurality of suction parts (fig 6) and the anti-slip structure has openings form among the connection adjacent to the inlay (fig 4, depression 453 is formed among the connections adjacent to the inlay and in para [0009], the depressions can extend completely through the cover to form a hole), and occlusions filled one or more of the openings (annotated fig 6, there is blockage at some openings adjacent to the side wall).

    PNG
    media_image2.png
    320
    660
    media_image2.png
    Greyscale

	Regarding claim 11, Hogg teaches the inlay that corresponds to the heel (ribs 11,12, rectangular suction cups 13), which initially contacts on the ground surface and to which the highest pressure is applied in walking, is provided with a friction area in which a plurality of protuberances (a friction area of molded skid resisting ribs).
	Regarding claim 13, Votolato does not teach an insert that placed on and removed from a top of the insole. However, in the same field of endeavor, Helton teaches an removable insert that placed on and removed from the top of the inner sole (para [0028], lines 1-4), wherein the insert is provided with a plurality of conduits that link up with the openings of the outsole part (the removable insert have multiples of openings 60, which link with holes 22 in the inner sole 20, and to the recess 42 in the outer sole). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the shoes of Votolato by adding another layer of insert of Helton for the benefit of promoting ventilation and comfort in use.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Votolato (US 20090241369) in view of Helton (US 20050120587), further in view of Hogg (US 2424463), further in view of Santore (US 3237322)(hereinafter Santore).
Regarding claim 2, Votolato does not teach the suction part further includes a protuberance that protrudes downward from a center of the cup. However, in the same field of endeavor, Santore teaches the suction part (fig 2, cup 2) includes a protuberance (fig 2, lower end 2d) that protrudes downward from a center of the cup (fig 2). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the suction cup of Votolato with the protuberance of Santore for the benefit of pushing out foreign matter within the suction cup.
Regarding claim 3, Santore teaches the suction part is constructed so that a level of the cup rim is located lower than a level of the lower end of the protuberance (fig 2, the lower end 2d is higher than the cup rum of cup 2).
Regarding claim 4, Santore teaches the vacuum cups 2 grip on the surface on which they contact (column 2, lines 40-41), and on the act of walking, the side walls of the cups are flexed as the convex bottoms of the cups are shifted outwardly towards the tread surface (column 1, lines 30-35). Then the modified Votolato in view of the protuberance of Santore having the cup rim upon stepping on the ground, contacts to the ground and provides suction force by being compressed then relieves the suction force when the protuberance, upon shifting the foot load and by increasing the pressure, contacts to the ground.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Votolato (US 20090241369) in view of Helton (US 20050120587), further in view of Hogg (US 2424463), further in view of Langvin (US 20160007681)(hereinafter Langvin).
Regarding claim 7, Votolato does not teach the upper and the insole part are integrated by sewing by which the upper and the insole part confront each other at their edge. However, in the same field of endeavor, Langvin teaches the strobel 200 and the upper are integrated by sewing by which the upper and the insole part confront each other at their edge (fig 15). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the shoe of Votolato with the method of Langvin that the strobel and the upper are integrated by sewing by which the upper and the insole part confront each other at their edge for the benefit of providing rigidity and support in the area of the strobel (abstract).
It is noted that “the upper and insole part aforementioned are integrated via the Bonis sewing method” is a product-by-process claim. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Votolato (US 20090241369) in view of Helton (US 20050120587), further in view of Hogg (US 2424463), further in view of Eder (US 20110247243)(hereinafter Eder).
Regarding claim 10, Votolato teaches the inlay is provided with one or more grooves and sinks and are depressed upward (fig 4). Votolato does not clearly teach the grooves, and sinks that shape as a ring. However, in the same field of endeavor, Eder teaches second cleat system 212 is provided with grooves, and sinks that shape as a ring and are depressed upward (fig 15, para [0045]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the inlay of Votolato with grooves and sinks that shape as a ring as taught by Eder for the benefit of providing flexibility and traction for the inlay.
Response to Arguments
Applicant's arguments filed 12/30/2021 have been fully considered but they are not persuasive. 
In response to the Applicant’s arguments that Votolato does not teach “connections that provided on the outsole surface, each connection coupling neighboring cups to each other” (section (1) of part 1 in page 6 of the remarks), the Applicant assumed that the Examiner recited the base 451 of the Votolato corresponding to the outsole surface, and then argued that the base 451 cannot be regarded as connections because it would violate the holding in Becton, Dickenson and Co. v TycoHealthcare Group LP, 95 USPQ2d 1752, 1757 (CAFC 2010)(pages 9 and 10 of the remarks). In fact, the Examiner stated as shown in fig 6 of Votolato, the shoe is covered by the shoe cover, the shoe comprises outsole which corresponds to the outsole part of the claimed invention, and fig 4 shows the structure of the shoe cover with anti-slip structure (gripping cup 457) with connections between the cups (as shown best in fig 6, the shoe cover 600 having lattice structure, which comprises connections coupling neighboring cleats 655 to each other). Then the Examiner pointed two distinct elements for two distinct structures. 
In response to the Applicant’s arguments that Votolato does not describe the inlay as claimed (section (2) of part 1 in page 11), the Applicant does not recite the specific structure of the inlay, the Applicant only recites a second area different from the first area, the second area comprising an inlay , the inlay provided on the outsole part, wherein the inlay shapes as a flat panel, and the level of the inlay bottom corresponds to the level of the lower end of the suction part. In the instant case, Votolato teaches in fig 4 two different areas of two different slip resistant structure, i.e. gripping cup  457 and protrusions 463 provided on the outsole surface (the shoe cover covering the outsole surface of the shoe), and as shown in fig 4, the protrusions 463 comprise flat surfaces and the level of the protrusion bottom correspond to the level of the lower end of the gripping cup.
In response to the Applicant’s arguments that Votolato does not teach a cup that is shaped concave down and configured to make, along a rim of the cup, with the ground surface to provide, by being compressed, suction force (section (3) , page 12-13), Votolato teaches in fig 4, para [0049], the depression rim structure of gripping cup 457 forms a suction cup-like structure; as a person walks, rim 461 squeegees liquid away from cup 457 while cup 457 grips the contacting surface.  It is obvious to one of the ordinary skill in the art before the effective filing date of the invention to recognize that the suction cup-like structure of Votolato is shaped concave down and configured to make, along a rim of the cup, with the ground surface to provide, by being compressed, suction force for the benefit of providing protection against skidding. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370. The examiner can normally be reached Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/U.T.N./Examiner, Art Unit 3732        
                                                                                                                                                                                                
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732